Case 1:18-cv-24227-CMA Document 42 Entered on FLSD Docket 12/11/2018 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 18-24227-CIV-ALTONAGA/Goodman

  JASON MILLER,

         Plaintiff,
  v.

  GIZMODO MEDIA GROUP,
  LLC, et al.,

        Defendants.
  ___________________________/

                                            ORDER

         THIS CAUSE came before the Court on the Motion to Appear Pro Hac Vice Consent to

  Designation, and Request to Electronically Receive Notices of Electronic Filing for Elizabeth

  McNamara, pursuant to the Special Rules Governing the Admission and Practice of Attorneys in

  the United States District Court for the Southern District of Florida and Section 2B of the

  CM/ECF Administrative Procedures [ECF No. 37]. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is GRANTED.                         Elizabeth A.

  McNamara may appear and participate in this action on behalf of defendants Gizmodo Media

  Group, LLC and Katherine Krueger. The Clerk shall provide electronic notification of all

  electronic filings to Elizabeth A. McNamara at lizmcnamara@dwt.com.

         DONE AND ORDERED in Miami, Florida, this 11th day of December, 2018.



                                                       _________________________________
                                                       CECILIA M. ALTONAGA
                                                       UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
